Citation Nr: 0110721	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for arthritis of both 
shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which determined, in pertinent part, 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a lumbar spine disability defined as discogenic disease of 
the lumbar spine with right leg radiculitis and denied 
service connection for arthritis of both shoulders and for 
alcohol abuse.  

Following receipt in September 1999 of a notice of 
disagreement with regard to the denial of these issues, the 
RO furnished the veteran and his representative a statement 
of the case in November 1999.  In the substantive appeal 
which the veteran submitted on the same day as a hearing 
conducted before a hearing officer at the RO in December 
1999, the veteran simply asked that his personal hearing 
testimony be considered in support of his appeal.  In this 
regard, the Board notes that, according to the transcript of 
this personal hearing, the veteran withdrew the issue of 
entitlement to service connection for alcohol abuse.  
Therefore, the Board no longer has jurisdiction of this 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also, 38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability defined 
as discogenic disease of the lumbar spine was denied in an 
October 1983 rating decision.  The veteran was notified of 
this decision and no timely disagreement was recorded.

2.  The additional evidence received since the October 1983 
rating action does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The October 1983 decision denying service connection for 
a lumbar spine disability defined as discogenic disease of 
the lumbar spine with right leg radiculitis is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).  

2.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for a lumbar spine 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  In this regard, the Board notes 
that, by virtue of a November 1998 letter, the November 1999 
statement of the case, and the February 2000 supplemental 
statement of the case which were furnished to the veteran and 
his representative during the pendency of his appeal, the RO 
notified them of the information (e.g., medical, or lay, 
evidence) necessary to substantiate his new and material 
claim.  

Furthermore, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to his new and material claim has been obtained and 
associated with the claims folder.  In December 1999, the 
veteran presented testimony before a hearing officer at the 
RO, and a copy of the transcript of the hearing has been 
associated with the claims folder.  Copies of VA and private 
pertinent medical records identified by the veteran have been 
procured and associated with the file.  Service medical 
records have been obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Consequently, then Board concludes that the RO has met its 
duty to assist the veteran in the development of his new and 
material claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the present case, service connection for a lumbar spine 
disability defined as discogenic disease of the lumbar spine 
with right leg radiculitis was initially denied in October 
1983.  At that time, the evidence included the veteran's 
claim, service medical records, the veteran's statements, and 
VA and private medical evidence.  In the 1983 rating 
decision, the RO noted that the veteran's service records 
reflect that the veteran was treated for complaints of low 
back pain with history of injury in track and high jump prior 
to service in 1974.  

VA medical records from September 1982 to January 1983 show 
complaints of low back pain after heavy lifting and sleeping 
on the ground.  At an April 1983 VA examination, the veteran 
reported a history of back during and subsequent to service.  
X-rays revealed disc narrowing at L4-5 and lumbarization at 
S1.  The diagnosis was discogenic disease of the lumbosacral 
spine with right leg radiculitis.  In a May 1983 statement, 
the veteran's private physician stated that he began seeing 
the veteran for increasing back pain in October 1982.  The 
diagnosis was probable herniated lumbar disc at L5-S1.  

Based on this evidence, the RO, by an October 1983 rating 
decision, denied service connection for a lumbar spine 
disability defined as discogenic disease of the lumbar spine 
with right leg radiculitis on the basis that the back 
disorder was not shown to be related to service.  The veteran 
was notified of this decision in October 1983, but a notice 
of disagreement was not received.  Thus, the decision was 
final.  See, 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).  

Evidence submitted since the October 1983 decision consists 
of private and VA medical evidence, the veteran's testimony 
and statements, and lay statements from his friends and 
family.  The additional medical records show post-service 
complaints and treatment for back pain.  Diagnoses included 
acute back strain, chronic back pain, and possible 
degenerative disc disease of the lumbar spine.  During his 
December 1999 hearing, the veteran testified that his back 
disorder developed as a result of his service and that he has 
experienced back pain since service.  The veteran stated that 
his private physician reviewed VA x-rays taken of his back 
and diagnosed herniated disc at L4-5 and that he could not 
find this physician to get these records.  

The Board acknowledges that the veteran has contended that he 
could not locate private medical records of a physician who 
had treated him for his back disorder in 1983.  Importantly, 
however, the Board notes that a statement from this physician 
was submitted in May 1983 and considered by the RO in October 
1983.  Moreover, this physician did not express an opinion 
regarding the etiology of the veteran's low back condition.  

The Board has also considered the statements made by the 
veteran, his family, and his friends.  The Board acknowledges 
that a person is competent to report that on which he or she 
has personal knowledge and on which comes to him or her 
through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, to the extent that the veteran in the 
present case contends that his current back disorder resulted 
from his service, such allegations are lay speculation on 
medical issues involving the etiology of a disability and, as 
such, do not bear directly and substantially to the claim on 
appeal and are not material.  See Pollard v. Brown, 6 Vet. 
App. 11  (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), (lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 
8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 (1997).  
More importantly, these contentions are duplicative of 
contentions made in connection with the veteran's prior 
claim.  Thus, this evidence is not new.  

Moreover, the Board notes that the copies of the veteran's VA 
medical records dated from 1982 to 1983 which were received 
pursuant to his current petition to reopen his claim are 
duplicative of records previously considered.  More recent 
medical records received pursuant to the veteran's current 
petition simply show post-service treatment for a back 
disorder, and, accordingly, are cumulative of medical 
evidence of record at the time of the October 1983 decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Although such 
medical evidence revealed that the veteran was treated in 
1990 and from 1998 to 2000 for back complaints, a medical 
opinion linking the veteran's current back disorder to 
service is not of record.  

Accordingly, the Board must conclude that the evidence 
submitted since the October 1983 denial does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, or by 
itself or when compared with evidence previously assembled is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for a lumbar spine disability.  The veteran has not submitted 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for a lumbar spine 
disability.  The Board must deny his petition to reopen his 
previously denied claim for service connection for a lumbar 
spine disability.  


ORDER

The veteran's petition to reopen his claim for service 
connection a lumbar spine disability is denied, as new and 
material evidence has not been submitted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
veteran's claim for service connection for arthritis of both 
shoulders is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the Board notes that, at the December 1999 
personal hearing, the veteran testified that he continues to 
receive treatment for his shoulders at the VA Medical Center 
in Little Rock, Arkansas and that, in the following month in 
fact, he had an appointment scheduled at which time x-rays 
were supposed to be taken of his shoulders.  

In the month after this hearing, the RO obtained records of 
recent treatment that the veteran had received at the Little 
Rock VAMC.  A January 2000 report is the most recent record 
included in these additional documents but does not indicate 
whether x-rays were taken of the veteran's shoulders.  On 
remand, therefore, an attempt should be made to obtain copies 
of any more recent records of shoulder treatment that the 
veteran may have received at this medical facility.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of any and 
all records of treatment accorded to the 
veteran for his bilateral shoulder 
condition at the VAMC in Little Rock, 
Arkansas since January 2000.  Copies of 
all such available records should be 
associated with the veteran's claims 
folder.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all pertinent VBA Fast Letters as 
well as to any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for arthritis of both 
shoulders.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the last SSOC was 
furnished in February 2000 and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 


